Citation Nr: 1516452	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement for service connection for metastasized medullary thyroid cancer as a result of herbicide exposure.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for metastasized medullary thyroid cancer.

3. Entitlement to service connection for bilateral nerve disorder of the lower extremities, to include as a result of herbicide exposure.

4. Entitlement to service connection for malignant mesenchymoma (skin cancer) as a result of herbicide exposure.

5. Whether new and material evidence was received to reopen a claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  He died on April [redacted], 2014.  This case comes before the Board of Veterans' Appeal (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In June 2014, the Veteran's claimed surviving spouse filed a request for substitution (VA Form 21-0847 uploaded onto Virtual VA).  This request remains pending with the agency of original jurisdiction (AOJ) and is accordingly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

While the appeal was pending, and prior to the issuance of a final decision, VA received notice that the appellant had passed away on April [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  In this case, a request for substitution was filed by the claimed surviving spouse in June 2014.  As noted above, the Board has referred a June 2014 request for substitution to the AOJ.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


